ELLETT, Justice:
The appellant was convicted of drunk driving in violation of Roy City ordinances. He was sentenced by the Roy City Court to serve time in jail. Thereafter he filed a petition in the District Court for a writ of habeas corpus. The writ was denied and he prosecutes this appeal.
The only assignment of error is that the Roy City Court had no jurisdiction to try the appellant or to sentence him to jail since he was a minor.
This issue was disposed of in the case of Dimmitt v. City Court of Salt Lake City, 21 Utah 2d 257, 444 P.2d 461. There was a lack of unity in the ruling in that case. Two justices thought that the city court had concurrent jurisdiction with the juvenile court in the matter; one justice thought the city court had exclusive jurisdiction of the matter; one dissenting justice held that the juvenile court had exclusive jurisdiction; the fifth justice neither concurred nor dissented, saying “this case represents no case law.”
A majority of the justices of this court held in that case that the city court did have jurisdiction to try juveniles charged with traffic offenses under city ordinances.
*220As to his being sentenced to jail the appellant cites statutes from the code which set forth and limit the authority of the juvenile court.1
By Section 10-8-84, U.C.A.1953, the city courts are given power to enforce obedience to their ordinances by fine and imprisonment.
In the Dimmitt. case, cited above, it was said, “* * * Minors must be at least I61/2 years of age before driving. In doing so they are exercising the privileges of adults, and in the interest of uniformity of law enforcement and equality of treatment they should be treated as adults. * * *” (Emphasis added.) .
After denying relief to the appellant in this case the trial judge ordered as follows:
The court hereby directs the sheriff, that he must honor any act or accept any order concerning this prisoner which is issued by the juvenile court in connection with the supervision including the release or taking over of the general supervision of the confinement.
We are not here concerned with that part of the order as the juvenile court judge has not undertaken to overrule the judgment of the Roy City Court.
The judgment of the District Court in refusing to grant the writ of habeas corpus is affirmed. No costs are awarded.
TUCKETT and CROCKETT, JJ., concur.

. Title 55, Chap. 10, Secs. 64(5), 79, 91, 92 and 104, U.C.A.1953 (1969 Pocket Supp.).